
	
		II
		Calendar No. 259
		111th CONGRESS
		2d Session
		S. 375
		[Report No. 111–118]
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2009
			Mr. Tester (for himself
			 and Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			January 21, 2010
			Reported by Mr. Dorgan,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the Crow Tribe of Indians water rights
		  settlement, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Crow Tribe Water Rights Settlement Act
			 of 2009.
		2.PurposesThe purposes of this Act are—
			(1)to achieve a fair,
			 equitable, and final settlement of claims to water rights in the State of
			 Montana for—
				(A)the Crow Tribe;
			 and
				(B)the United States
			 for the benefit of the Tribe and allottees;
				(2)to authorize,
			 ratify, and confirm the Crow Tribe-Montana Water Rights Compact entered into by
			 the Tribe and the State on June 22, 1999;
			(3)to authorize and
			 direct the Secretary of the Interior—
				(A)to execute the
			 Crow Tribe-Montana Water Rights Compact; and
				(B)to take any other
			 action necessary to carry out the Compact in accordance with this Act;
			 and
				(4)to authorize the
			 appropriation of funds necessary for the implementation of the Compact and this
			 Act.
			3.DefinitionsIn this Act:
			(1)AllotteeThe
			 term allottee means any individual who holds a beneficial real
			 property interest in an allotment of Indian land that is—
				(A)located within the
			 Reservation or the ceded strip; and
				(B)held in trust by
			 the United States.
				(2)Ceded
			 stripThe term ceded strip means the area identified
			 on the map attached as appendix 5 to the Compact.
			(3)CIP
			 OM&RThe term CIP OM&R means—
				(A)any recurring or
			 ongoing activity associated with the day-to-day operation of the Crow
			 Irrigation Project;
				(B)any activity
			 relating to scheduled or unscheduled maintenance of the Crow Irrigation
			 Project; and
				(C)any activity
			 relating to replacement of a feature of the Crow Irrigation Project.
				(4)CompactThe
			 term Compact means the water rights compact between the Tribe and
			 the State contained in section 85–20–901 of the Montana Code Annotated (2007)
			 (including any exhibit or part of or amendment to the Compact).
			(5)Crow irrigation
			 project
				(A)In
			 generalThe term Crow Irrigation Projectmeans the
			 irrigation project—
					(i)authorized by
			 section 31 of the Act of March 3, 1891 (26 Stat. 1040);
					(ii)managed by the
			 Secretary (acting through the Bureau of Indian Affairs); and
					(iii)consisting of
			 the project units of—
						(I)Agency;
						(II)Big Horn;
						(III)Forty
			 Mile;
						(IV)Lodge Grass
			 #1;
						(V)Lodge Grass
			 #2;
						(VI)Pryor;
						(VII)Reno;
						(VIII)Soap Creek;
			 and
						(IX)Upper Little
			 Horn.
						(B)InclusionThe
			 term Crow Irrigation Project includes land held in trust by the
			 United States for the Tribe and the allottees in the Bozeman Trail and Two
			 Leggins irrigation districts.
				(6)Crow settlement
			 fundThe term Crow Settlement Fund means the fund
			 established by section 11(a).
			(7)Economic
			 developmentThe term Economic Development means any
			 activity the Tribe determines to further the economic development of the
			 Tribe.
			(8)Enforceability
			 dateThe term enforceability date means the date on
			 which the Secretary publishes in the Federal Register the statement of findings
			 described in section 10(e).
			(9)FinalThe
			 term final with reference to approval of the decree described in
			 section 10(e)(1)(A) means—
				(A)completion of any
			 direct appeal to the Montana Supreme Court of a decree by the Montana Water
			 Court pursuant to section 85–2–235 of the Montana Code Annotated (2007),
			 including the expiration of time for filing of any such appeal; or
				(B)completion of any
			 appeal to the appropriate United States Court of Appeals, including the
			 expiration of time in which a petition for certiorari may be filed in the
			 United States Supreme Court, denial of such petition, or issuance of the United
			 States Supreme Court's mandate, whichever occurs last.
				(10)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(11)Joint
			 stipulation of settlementThe term joint stipulation of
			 settlement means the joint stipulation of settlement relating to the
			 civil action styled Crow Tribe of Indians v. Norton, No. 02–284 (D.D.C.
			 2006).
			(12)MR&I
			 System
				(A)In
			 generalThe term MR&I System means the
			 municipal, rural, and industrial water system of the Reservation, generally
			 described in the document entitled Crow Indian Reservation Municipal,
			 Rural and Industrial Water System Engineering Report prepared by HKM
			 Engineering, Inc., and dated July 2008.
				(B)InclusionsThe
			 term MR&I System includes—
					(i)the raw water
			 intake, water treatment plant, pipelines, storage tanks, pumping stations,
			 pressure-reducing valves, electrical transmission facilities, and other items
			 (including real property and easements necessary to deliver potable water to
			 the Reservation) appurtenant to the system described in subparagraph (A);
			 and
					(ii)in descending
			 order of construction priority—
						(I)the Big Horn River
			 Valley Subsystem; and
						(II)the Little Big
			 Horn River Valley Subsystem.
						(13)MR&I System
			 OM&RThe term MR&I System OM&R
			 means—
				(A)any recurring or
			 ongoing activity associated with the day-to-day operation of the MR&I
			 System;
				(B)any activity
			 relating to scheduled or unscheduled maintenance of the MR&I System;
			 and
				(C)any activity
			 relating to replacement of project features of the MR&I System.
				(14)ReservationThe
			 term Reservation means the area identified on the map attached as
			 appendix 4 to the Compact.
			(15)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(16)StateThe
			 term State means the State of Montana.
			(17)Tribal compact
			 administrationThe term Tribal Compact
			 Administration means any activity relating to—
				(A)the development or
			 enactment by the Tribe of the tribal water code;
				(B)establishment by
			 the Tribe of a water resources department; and
				(C)the operation by
			 the Tribe of that water resources department (or a successor agency) during the
			 10-year period beginning on the date of establishment of the department.
				(18)Tribal water
			 codeThe term tribal water code means a water code
			 adopted by the Tribe in accordance with section 7(f).
			(19)Tribal water
			 rightsThe term tribal water rights means—
				(A)the water rights
			 of the Tribe described in the Compact; and
				(B)the water rights
			 provided to the Tribe under section 8.
				(20)TribeThe
			 term Tribe means the Crow Tribe of Indians of the State of Montana
			 on behalf of itself and its members (but not its members in their capacities as
			 allottees).
			(21)Yellowtail dam
			 OM&RThe term Yellowtail Dam OM&R means the
			 charges levied by the Bureau of Reclamation for operation, maintenance, and
			 repair costs in association with storage contracts for water stored in Bighorn
			 Lake.
			(22)Water
			 development projectThe term Water Development
			 Project means any future potable water system developed by the Tribe to
			 serve the other portions of the Reservation, or such water development projects
			 as the Tribe determines to be appropriate to fulfill the water needs of its
			 members.
			4.Ratification of
			 compact
			(a)In
			 GeneralExcept as modified by this Act, and to the extent the
			 Compact does not conflict with this Act, the Compact is authorized, ratified,
			 and confirmed. To the extent amendments are executed to make the Compact
			 consistent with this Act, such amendments are also authorized, ratified, and
			 confirmed.
			(b)Execution of
			 compactTo the extent that the Compact does not conflict with
			 this Act, the Secretary is directed to and shall promptly execute the Compact,
			 including all exhibits to or parts of the Compact requiring the signature of
			 the Secretary. Nothing herein precludes the Secretary from approving
			 modifications to appendices or exhibits to the Compact not inconsistent with
			 this Act, to the extent such modifications do not otherwise require
			 Congressional approval pursuant to the Trade and Intercourse Act, 25 U.S.C.
			 177, or pursuant to other Federal statute.
			(c)National
			 environmental policy Act of 1969
				(1)Environmental
			 complianceIn implementing the Compact, the Secretary shall
			 promptly comply with all applicable aspects of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et seq.), and all other applicable environmental Acts and
			 regulations.
				(2)Execution of the
			 compactExecution of the Compact by the Secretary under this
			 section shall not constitute a major Federal action under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). The Secretary is
			 directed to carry out all Federal compliance necessary to implement the
			 Compact.
				5.Rehabilitation
			 and improvement of the crow irrigation project
			(a)In
			 GeneralThe Secretary, acting through the Commissioner of
			 Reclamation, shall carry out such activities as are necessary to rehabilitate
			 and improve the water diversion and delivery features of the Crow Irrigation
			 Project, in accordance with an agreement to be negotiated between the Secretary
			 and the Tribe.
			(b)Lead
			 AgencyThe Bureau of Reclamation shall serve as the lead agency
			 with respect to any activity to rehabilitate or improve the water diversion or
			 delivery features of the Crow Irrigation Project.
			(c)ScopeThe
			 scope of the rehabilitation and improvement under this section shall be as
			 described in the document entitled Engineering Evaluation of Existing
			 Conditions, Crow Agency Rehabilitation Study prepared by HKM
			 Engineering, Inc., and dated July 2008.
			(d)Costs to
			 tribeCosts incurred by the Secretary in carrying out an
			 agreement under subsection (a) that are allocated to the Tribe shall be
			 nonreimbursable.
			(e)FundingThe
			 Secretary’s obligation pursuant to this section shall not exceed $160,653,000,
			 except that the total amount of $160,653,000 shall be increased or decreased,
			 as appropriate, based on ordinary fluctuations from May 1, 2008, in
			 construction cost indices applicable to the types of construction involved in
			 the rehabilitation and improvement.
			(f)AgreementAt
			 the request of the Tribe, in accordance with applicable Federal law, the
			 Secretary shall enter into an agreement with the Tribe to implement the
			 provisions of this section by which the Tribe shall plan, design, and construct
			 any or all of the rehabilitation and improvement required by this
			 section.
			6.Design and
			 construction of mr&i system
			(a)In
			 GeneralThe Secretary, acting through the Commissioner of
			 Reclamation, shall carry out such activities as are necessary to design and
			 construct the water diversion and delivery features of the MR&I System, in
			 accordance with an agreement to be negotiated between the Secretary and the
			 Tribe.
			(b)Lead
			 AgencyThe Bureau of Reclamation shall serve as the lead agency
			 with respect to any activity to design and construct the water diversion and
			 delivery features of the MR&I System.
			(c)ScopeThe scope of the design and construction
			 under this section shall be as described in the document entitled Crow
			 Indian Reservation Municipal, Rural and Industrial Water System Engineering
			 Report prepared by HKM Engineering, Inc., and dated July 2008.
			(d)Costs to
			 TribeCosts incurred by the Secretary in carrying out an
			 agreement under subsection (a) that are allocated to the Tribe shall be
			 nonreimbursable.
			(e)FundingThe
			 Secretary’s obligation pursuant to this section shall not exceed $200,840,000,
			 except that the total amount of $200,840,000 shall be increased or decreased,
			 as appropriate, based on ordinary fluctuations from May 1, 2008, in
			 construction cost indices applicable to the types of construction involved in
			 the design and construction.
			(f)AgreementAt
			 the request of the Tribe, in accordance with applicable Federal law, the
			 Secretary shall enter into an agreement with the Tribe to implement the
			 provisions of this section by which the Tribe shall plan, design, and construct
			 any or all of the design and construction required by this section.
			7.Tribal water
			 rights
			(a)Intent of
			 congressIt is the intent of Congress to provide to each allottee
			 benefits that are equivalent to or exceed the benefits allottees currently
			 possess, taking into consideration—
				(1)the potential
			 risks, cost, and time delay associated with litigation that would be resolved
			 by the Compact and this Act;
				(2)the availability
			 of funding under this Act and from other sources;
				(3)the availability
			 of water from the tribal water rights; and
				(4)the applicability
			 of section 7 of the Act of February 8, 1887 (25 U.S.C. 381) and this Act to
			 protect the interests of allottees.
				(b)Confirmation of
			 tribal water rights
				(1)In
			 generalThe tribal water rights are ratified, confirmed, and
			 declared to be valid.
				(2)UseUse
			 of the tribal water rights shall be subject to the terms and conditions
			 established by the Compact.
				(c)Holding in
			 trustThe tribal water rights shall be held in trust by the
			 United States for the use and benefit of the Tribe, and the allottees in
			 accordance with this section.
			(d)AllotteesAs
			 specified in and provided for in this Act:
				(1)Applicability of
			 Act of February 8, 1887The provisions of section 7 of the Act of
			 February 8, 1887 (25 U.S.C. 381), relating to the use of water for irrigation
			 purposes shall apply to the tribal water rights.
				(2)Entitlement to
			 waterAny entitlement to water of an allottee under Federal law
			 shall be satisfied from the tribal water rights.
				(3)AllocationsAllottees
			 shall be entitled to a just and equitable allocation of water for irrigation
			 purposes.
				(4)Satisfaction of
			 claimsThe water rights and other benefits granted by this Act
			 shall be considered full satisfaction of any claim of an allottee waived
			 pursuant to section 10(a)(2).
				(5)Exhaustion of
			 remediesBefore asserting any claim against the United States
			 under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or any other
			 applicable law, an allottee shall exhaust remedies available under the tribal
			 water code or other applicable tribal law.
				(6)ClaimsFollowing
			 exhaustion of remedies available under the tribal water code or other
			 applicable tribal law, an allottee may seek relief under section 7 of the Act
			 of February 8, 1887 (25 U.S.C. 381), or other applicable law.
				(7)AuthorityThe
			 Secretary shall have the authority to protect allottees' rights as specified in
			 this section.
				(e)Authority of
			 tribe
				(1)In
			 generalExcept as provided in paragraph (2), the Tribe shall have
			 authority to allocate, distribute, and lease the tribal water rights—
					(A)in accordance with
			 the Compact; and
					(B)subject to
			 approval of the Secretary of the tribal water code under subsection
			 (f)(3)(B).
					(2)Leases by
			 allotteesNotwithstanding paragraph (1), an allottee may lease
			 any interest in land held by the allottee, together with any water right
			 determined to be appurtenant to the interest in land.
				(f)Tribal water
			 code
				(1)In
			 generalNotwithstanding the time period set forth in article
			 (IV)(A)(2)(b) of the Compact, not later than 1 year after the enforceability
			 date, the Tribe shall enact a tribal water code, that provides for—
					(A)the management,
			 regulation and governance of all uses of the tribal water rights in accordance
			 with the Compact; and
					(B)establishment by
			 the Tribe of conditions, permit requirements, and other limitations relating to
			 the storage, recovery, and use of the tribal water rights in accordance with
			 the Compact.
					(2)InclusionsSubject
			 to the approval of the Secretary, the tribal water code shall provide
			 that—
					(A)tribal allocations
			 of water to allottees shall be satisfied with water from the tribal water
			 rights;
					(B)charges for
			 delivery of water for irrigation purposes for allottees shall be assessed on a
			 just and equitable basis;
					(C)there is a process
			 by which an allottee may request that the Tribe provide water for irrigation
			 use in accordance with this Act;
					(D)there is a due
			 process system for the consideration and determination by the Tribe of any
			 request by an allottee, or any successor in interest to an allottee, for an
			 allocation of such water for irrigation purposes on allotted land, including a
			 process for—
						(i)appeal and
			 adjudication of any denied or disputed distribution of water; and
						(ii)resolution of any
			 contested administrative decision; and
						(E)there is a
			 requirement that any allottee with a claim relating to the enforcement of
			 rights of the allottee under the tribal water code or relating to the amount of
			 water allocated to land of the allottee must first exhaust remedies available
			 to the allottee under tribal law and the tribal water code before initiating an
			 action against the United States or petitioning the Secretary pursuant to
			 subsection (d)(6).
					(3)Action by
			 Secretary
					(A)In
			 generalThe Secretary shall administer the tribal water rights
			 until the tribal water code is enacted in accordance with paragraph (1) and
			 those provisions requiring approval pursuant to paragraph (2).
					(B)ApprovalThe
			 tribal water code shall not be valid unless—
						(i)the provisions of
			 the tribal water code required by paragraph (2) are approved by the Secretary;
			 and
						(ii)each amendment to
			 the tribal water code that affects a right of an allottee is approved by the
			 Secretary.
						(C)Approval
			 period
						(i)In
			 generalExcept as provided by clause (ii), if the Secretary does
			 not approve or disapprove the tribal water code before the date that is 180
			 days after the date on which the tribal water code is submitted to the
			 Secretary for approval, the tribal water code shall be considered to have been
			 approved by the Secretary to the extent that it is not inconsistent with the
			 Compact or this Act.
						(ii)Mutual
			 extension of approval periodThe tribal water code may not be
			 considered to have been approved by the Secretary under clause (i) if the
			 Secretary and the Tribe agree to extend the approval period.
						(g)EffectExcept
			 as otherwise specifically provided in this section, nothing in this Act—
				(1)authorizes any
			 action by an allottee against any individual or entity, or against the Tribe,
			 under Federal, State, tribal, or local law; or
				(2)alters or affects
			 the status of any action pursuant to section 1491(a) of title 28, United States
			 Code.
				8.Storage
			 allocation from bighorn lake
			(a)Storage
			 allocation to tribe
				(1)In
			 generalAs described in and subject to article III(A)(1)(b) of
			 the Compact, the Secretary shall allocate to the Tribe 300,000 acre-feet per
			 year of water stored in Bighorn Lake, Yellowtail Unit, Lower Bighorn Division,
			 Pick Sloan Missouri Basin Program, Montana, under a water right held by the
			 United States and managed by the Bureau of Reclamation, as measured at the
			 outlet works of Yellowtail Dam, including—
					(A)not more than
			 150,000 acre-feet per year of the allocation, which may be used in addition to
			 the natural flow right described in article III(A)(1)(a) of the Compact;
			 and
					(B)150,000 acre-feet
			 per year of the allocation, which may be used only as supplemental water for
			 the natural flow right described in article III(A)(1)(a) of the Compact for use
			 in times of natural flow shortage.
					(2)Treatment
					(A)In
			 generalThe allocation under paragraph (1) shall be considered to
			 be part of the tribal water rights.
					(B)Priority
			 dateThe priority date of the allocation under paragraph (1)
			 shall be the priority date of the water right held by the Bureau of
			 Reclamation.
					(C)Administration
						(i)In
			 generalThe Tribe shall administer the water allocated under
			 paragraph (1) in accordance with the Compact.
						(ii)Temporary
			 transferIn accordance with subsection (c), the Tribe may
			 temporarily transfer by service contract, lease, exchange, or other agreement,
			 not more than 50,000 acre-feet of water allocated under paragraph (1)(A) off
			 the Reservation, subject to the approval of the Secretary and the requirements
			 of the Compact.
						(b)Allocation
			 agreement
				(1)In
			 generalAs a condition of receiving an allocation under this
			 section, the Tribe shall enter into an allocation agreement with the Secretary
			 to establish the terms and conditions of the allocation, in accordance with the
			 terms and conditions of the Compact and this Act.
				(2)InclusionsThe
			 allocation agreement under paragraph (1) shall include, among other things, a
			 provision that—
					(A)it is without
			 limit as to term;
					(B)the Tribe, and not
			 the United States, shall be entitled to all consideration due to the Tribe
			 under any lease, contract, or agreement the Tribe may enter into pursuant to
			 the authority in subsection (c);
					(C)the United States
			 shall have no trust obligation or other obligation to monitor, administer, or
			 account for—
						(i)any funds received
			 by the Tribe as consideration under any lease, contract, or agreement the Tribe
			 may enter into pursuant to the authority in subsection (c); or
						(ii)the expenditure
			 of such funds;
						(D)if the facilities
			 at Yellowtail Dam are significantly reduced or are anticipated to be
			 significantly reduced for an extended period of time, the Tribe shall have the
			 same storage rights as other storage contractors with respect to the allocation
			 under this section;
					(E)the costs
			 associated with the construction of the storage facilities at Yellowtail Dam
			 allocable to the Tribe—
						(i)shall be
			 nonreimbursable; and
						(ii)shall be excluded
			 from any repayment obligation of the Tribe; and
						(F)no water service
			 capital charges shall be due or payable for any water allocated to the Tribe
			 pursuant to this Act and the allocation agreement, regardless of whether that
			 water is delivered for use by the Tribe or is delivered under any leases,
			 contracts, or agreements the Tribe may enter into pursuant to the authority in
			 subsection (c).
					(c)Temporary
			 transfer for use off reservation
				(1)In
			 generalNotwithstanding any other provision of statutory or
			 common law, subject to paragraph (2), on approval of the Secretary and subject
			 to the terms and conditions of the Compact, the Tribe may enter into a service
			 contract, lease, exchange, or other agreement providing for the temporary
			 delivery, use, or transfer of not more than 50,000 acre-feet per year of water
			 allocated under subsection (a)(1)(A) for use off the Reservation.
				(2)RequirementAn
			 agreement under paragraph (1) shall not permanently alienate any portion of the
			 water allocated under subsection (a)(1)(A).
				(d)Remaining
			 storage
				(1)In
			 generalUpon the date of enactment of this Act, water in Bighorn
			 Lake shall be considered to be fully allocated and no further storage
			 allocations shall be made by the Secretary.
				(2)Effect of
			 subsectionNothing in this subsection prevents the Secretary from
			 renewing the storage contract with Pennsylvania Power and Light Company
			 consistent with the allocation to Pennsylvania Power and Light Company in
			 existence on the date of enactment of this Act, or entering into future
			 agreements with the Northern Cheyenne or Crow Tribes facilitating the Northern
			 Cheyenne and Crow Tribes' use of their allocations of water from Bighorn
			 Lake.
				9.Satisfaction of
			 claims
			(a)In
			 GeneralThe benefits provided to the Tribe and the allottees
			 under the Compact and this Act shall satisfy all claims of the Tribe and the
			 allottees waived and released pursuant to section 10.
			(b)Satisfaction of
			 claims relating to crow irrigation project
				(1)In
			 generalSubject to paragraph (2), the funds authorized to be
			 appropriated under subsections (a) and (h) of section 14 shall be used to
			 satisfy any claim of the Tribe or the allottees with respect to the
			 appropriation of funds for the rehabilitation, expansion, improvement, repair,
			 operation, or maintenance of the Crow Irrigation Project. Upon complete
			 appropriation of funds authorized by subsections (a) and (h) of section 14 any
			 claim of the Tribe or the allottees with respect to the appropriation of funds
			 for the rehabilitation, expansion, improvement, repair, operation, or
			 maintenance of the Crow Irrigation Project shall be deemed to have been
			 satisfied.
				(2)EffectNothing
			 in this Act affects any applicable law (including regulations) under which the
			 United States collects irrigation assessments from—
					(A)non-Indian users
			 of the Crow Irrigation Project; and
					(B)the Tribe, tribal
			 entities and instrumentalities, tribal members, allottees, and entities owned
			 by the Tribe, tribal members, or allottees to the extent that annual irrigation
			 assessments assessed on such tribal water users exceed the amount of funds
			 available under section 11(d)(3)(F) for costs relating to CIP OM&R.
					(c)No recognition
			 of water rightsNotwithstanding subsection (a) and except as
			 provided in section 7(d), nothing in this Act recognizes or establishes any
			 right of a member of the Tribe or an allottee to water within the Reservation
			 or the ceded strip.
			10.Waivers and
			 releases of claims
			(a)In
			 General
				(1)Waiver and
			 release of claims by the tribe and the United States acting in its capacity as
			 trustee for the tribeSubject to the retention of rights set
			 forth in subsection (c), in return for recognition of the tribal water rights
			 and other benefits as set forth in the Compact and this Act, the Tribe, on
			 behalf of itself and its members (but not tribal members in their capacities as
			 allottees), and the United States acting in its capacity as trustee for the
			 Tribe and its members (but not tribal members in their capacities as
			 allottees), are authorized and directed, to execute a waiver and release of all
			 claims for water rights within the State of Montana that the Tribe, or the
			 United States acting in its capacity as trustee for the Tribe, asserted, or
			 could have asserted, in any proceeding, including but not limited to the
			 Montana stream adjudication, up to and including the enforceability date,
			 except to the extent that such rights are recognized in the Compact as amended
			 by this Act.
				(2)Waiver and
			 release of claims by the United States acting in its capacity as trustee for
			 allotteesSubject to the retention of rights set forth in
			 subsection (c), in return for recognition of the Tribe’s water rights and other
			 benefits as set forth in the Compact and this Act, the United States acting in
			 its capacity as trustee for allottees is authorized and directed to execute a
			 waiver and release of all claims for water rights within the Reservation and
			 the ceded strip that the United States acting in its capacity as trustee for
			 the allottees asserted, or could have asserted, in any proceeding, including
			 but not limited to the Montana stream adjudication, up to and including the
			 enforceability date, except to the extent that such rights are recognized in
			 the Compact or this Act.
				(3)Waiver and
			 release of claims by the tribe against the United StatesSubject
			 to the retention of rights set forth in subsection (c), the Tribe, on behalf of
			 itself and its members, is authorized to execute a waiver and release
			 of—
					(A)all claims against
			 the United States, its agencies, or employees, relating to claims for water
			 rights within the State of Montana that the United States acting in its
			 capacity as trustee for the Tribe asserted, or could have asserted, in any
			 proceeding, including but not limited to the Montana stream adjudication,
			 except to the extent that such rights are recognized as tribal water rights in
			 this Act, including all claims relating in any manner to the claims reserved
			 against the United States, its agencies or employees in section 4(e) of the
			 Joint Stipulation of Settlement, Crow Tribe of Indians v. Norton, No. 02–284
			 (Apr. 7, 2006);
					(B)all claims against
			 the United States, its agencies, or employees relating to damages, losses, or
			 injuries to water, water rights, land, or natural resources due to loss of
			 water or water rights (including but not limited to damages, losses or injuries
			 to hunting, fishing, gathering or cultural rights due to loss of water or water
			 rights; claims relating to interference with, diversion or taking of water; or
			 claims relating to failure to protect, acquire, replace, or develop water,
			 water rights or water infrastructure) within the State of Montana that first
			 accrued at any time up to and including the enforceability date, including all
			 claims relating to the failure to establish or provide a municipal rural or
			 industrial water delivery system on the Reservation and all claims relating to
			 the failure to provide for, operate or maintain the Crow Irrigation Project, or
			 any other irrigation system or irrigation project on the Reservation;
					(C)all claims against
			 the United States, its agencies, or employees relating to the pending
			 litigation of claims relating to the Tribe's water rights in the State of
			 Montana;
					(D)all claims against
			 the United States, its agencies, or employees relating to the negotiation,
			 execution, or the adoption of the Compact, exhibits thereto, or this
			 Act;
					(E)subject to the
			 retention of rights set forth in subsection (c), all claims for monetary
			 damages that first accrued at any time up to and including the enforceability
			 date with respect to—
						(i)the failure to
			 recognize or enforce the Tribe’s claim of title to lands that are created by
			 the movement of the Big Horn River; and
						(ii)the failure to
			 make productive use of those lands created by the movement of the Big Horn
			 River to which the Tribe has claimed title;
						(F)all claims that
			 first accrued at any time up to and including the enforceability date arising
			 from the taking or acquisition of the Tribe’s land or resources for the
			 construction of the Yellowtail Dam;
					(G)all claims that
			 first accrued at any time up to and including the enforceability date relating
			 to the construction and operation of Yellowtail Dam and the management of Big
			 Horn Lake; and
					(H)all claims that
			 first accrued at any time up to and including the enforceability date relating
			 to the generation of power from Yellowtail Dam or the lack thereof.
					(b)Effectiveness of
			 waivers and releasesThe waivers under subsection (a) shall take
			 effect on the enforceability date.
			(c)Reservation of
			 rights and retention of claimsNotwithstanding the waivers and
			 releases authorized in this Act, the Tribe on behalf of itself and its members
			 and the United States acting in its capacity as trustee for the Tribe
			 retain—
				(1)all claims for
			 enforcement of the Compact, any final decree, or this Act;
				(2)all rights to use
			 and protect water rights acquired after the date of enactment of this
			 Act;
				(3)all claims for
			 damages, losses or injuries to water rights or claims of interference with,
			 diversion or taking of water rights (including but not limited to claims for
			 injury to lands resulting from such damages, losses, injuries, interference
			 with, diversion, or taking of water rights) arising out of activities occurring
			 outside the State of Montana;
				(4)all rights to use
			 and protect water rights acquired pursuant to state law, to the extent not
			 inconsistent with the Compact;
				(5)all claims
			 relating to activities affecting the quality of water including but not limited
			 to any claims the Tribe might have under Comprehensive Environmental Response,
			 Compensation, and Liability Act (including but not limited to claims for
			 damages to natural resources), the Safe Drinking Water Act, the Clean Water
			 Act, and the regulations implementing these Acts;
				(6)all claims
			 relating to damages, losses, or injuries to land or natural resources not due
			 to loss of water or water rights (including, but not limited to hunting,
			 fishing, gathering, or cultural rights);
				(7)all rights,
			 remedies, privileges, immunities, and powers not specifically waived and
			 released pursuant to this Act;
				(8)all claims against
			 any person or entity other than the United States, including claims for
			 monetary damages, with respect to—
					(A)the Tribe’s claim
			 of title to lands that are created by the movement of the Big Horn River;
			 and
					(B)the productive use
			 of those lands created by the movement of the Big Horn River to which the Tribe
			 has claimed title; and
					(9)all claims that
			 first accrued after the enforceability date with respect to claims otherwise
			 waived in accordance with subsection (a)(3)(B), and (E) through (H),
			 inclusive.
				(d)Effect of
			 compact and ActNothing in the Compact or this Act—
				(1)affects the
			 ability of the United States acting in its sovereign capacity to take actions
			 authorized by law, including but not limited to any laws relating to health,
			 safety or the environment, including but not limited to the Clean Water Act,
			 the Safe Drinking Water Act, the Comprehensive Environmental Response,
			 Compensation, and Liability Act, Resource Conservation and Recovery Act, and
			 the regulations implementing such Acts;
				(2)affects the
			 ability of the United States to take actions acting in its capacity as trustee
			 for any other Indian tribe or allottee of any other Indian tribe;
				(3)confers
			 jurisdiction on any State court to—
					(A)interpret Federal
			 law regarding health, safety, or the environment or determine the duties of the
			 United States or other parties pursuant to such Federal law; and
					(B)conduct judicial
			 review of Federal agency action.
					(4)waives any claim
			 of a member of the Tribe in an individual capacity that does not derive from a
			 right of the Tribe; or
				(5)revives any claims
			 waived by the Tribe in the Joint Stipulation of Settlement, Crow Tribe of
			 Indians v. Norton, No. 02–284 (Apr. 7, 2006).
				(e)Enforceability
			 date
				(1)In
			 generalThe enforceability date shall be the date on which the
			 Secretary publishes in the Federal Register a statement of findings
			 that—
					(A)the Montana Water
			 Court has issued a final judgment and decree approving the Compact, or if the
			 Montana Water Court is found to lack jurisdiction, the United States District
			 Court of jurisdiction has approved the Compact as a consent decree and such
			 approval is final;
					(B)$44,000,000 has
			 been deposited in the Crow Settlement Fund;
					(C)the Secretary has
			 fulfilled his obligations to negotiate an agreement with the Tribe in
			 accordance with sections 5(a) and 6(a);
					(D)the State has
			 appropriated and paid into an interest-bearing escrow account any payments then
			 due to the Tribe under the Compact;
					(E)the Tribe has
			 ratified the Compact by submitting the Act and the Compact to a vote by the
			 tribal membership for approval or disapproval and the tribal membership has
			 voted to approve the Act and the Compact by a majority of votes cast on the day
			 of the vote, as certified by the Secretary and the Tribe;
					(F)the Secretary has
			 fulfilled the requirements of section 8(a); and
					(G)the waivers and
			 releases authorized and set forth in subsection (a) have been executed by the
			 parties and the Secretary.
					(f)Tolling of
			 claims
				(1)In
			 generalEach applicable period of limitation and time-based
			 equitable defense relating to a claim described in this section shall be tolled
			 for the period beginning on the date of enactment of this Act and ending on the
			 date on which the amounts authorized to be appropriated to carry out this Act
			 are appropriated.
				(2)Effect of
			 subsectionNothing in this subsection revives any claim or tolls
			 any period of limitation or time-based equitable defense that expired before
			 the date of enactment of this Act.
				11.Crow settlement
			 fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States the Crow Settlement Fund,
			 consisting of such amounts as are deposited in the fund under subsections (c)
			 through (h) of section 14.
			(b)Accounts of crow
			 settlement fundThe Secretary shall establish in the Crow
			 Settlement Fund the following accounts:
				(1)The Tribal Compact
			 Administration account, consisting of amounts authorized pursuant to section
			 14(c).
				(2)The Economic
			 Development account, consisting of amounts authorized pursuant to section
			 14(d).
				(3)The Water
			 Development Projects account, consisting of amounts authorized pursuant to
			 section 14(e).
				(4)The MR&I
			 System OM&R account, consisting of amounts authorized pursuant to section
			 14(f).
				(5)The Yellowtail Dam
			 OM&R account, consisting of amounts authorized pursuant to section
			 14(g).
				(6)The CIP OM&R
			 account, consisting of amounts authorized pursuant to section 14(h).
				(c)Deposits to crow
			 settlement fund
				(1)In
			 generalThe Secretary of the Treasury shall promptly deposit in
			 the Crow Settlement Fund any amounts appropriated for that purpose.
				(2)Deposits to
			 accountsThe Secretary of the Treasury shall deposit amounts in
			 the accounts of the Crow Settlement Fund established under subsection (b) in
			 descending order of priority, with highest priority given to the Tribal Compact
			 Administration account established under subsection (b)(1).
				(d)Management
				(1)In
			 generalThe Secretary shall manage the Crow Settlement Fund, make
			 investments from the Crow Settlement Fund, and make monies available from the
			 Crow Settlement Fund for distribution to the Tribe consistent with the American
			 Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.)
			 (referred to in this subsection as the Trust Fund Reform
			 Act).
				(2)Investment of
			 crow settlement fundUpon the enforceability date the Secretary
			 shall invest amounts in the Crow Settlement Fund in accordance with—
					(A)the Act of April
			 1, 1880 (25 U.S.C. 161);
					(B)the first section
			 of the Act of June 24, 1938 (25 U.S.C. 162a);
					(C)the obligations of
			 Federal corporations and Federal Government-sponsored entities the charter
			 documents of which provide that the obligations of the entities are lawful
			 investments for federally managed funds, including—
						(i)the obligations of
			 the United States Postal Service described in section 2005 of title 39, United
			 States Code;
						(ii)bonds and other
			 obligations of the Tennessee Valley Authority described in section 15d of the
			 Tennessee Valley Authority Act of 1933 (16 U.S.C. 831n–4);
						(iii)mortgages,
			 obligations, and other securities of the Federal Home Loan Mortgage Corporation
			 described in section 303 of the Federal Home Loan Mortgage Corporation Act (12
			 U.S.C. 1452); and
						(iv)bonds, notes, and
			 debentures of the Commodity Credit Corporation described in section 4 of the
			 Act of March 8, 1938 (15 U.S.C. 713a–4); and
						(D)the obligations
			 referred to in section 201 of the Social Security Act (42 U.S.C. 401).
					(3)Distributions
			 from crow settlement fund
					(A)In
			 generalFunds from the Crow Settlement Fund shall be used for
			 each purpose described in subparagraphs (B) through (G).
					(B)Tribal compact
			 administration accountThe Tribal Compact Administration Account
			 shall be used for expenditures by the Tribe for Tribal Compact Administration,
			 in accordance with the definition of Tribal Compact Administration under
			 section 3.
					(C)Economic
			 development accountThe Economic Development Account shall be
			 used for expenditures by the Tribe for economic development, in accordance with
			 the definition of Economic Development under section 3.
					(D)Water
			 development project accountThe Water Development Project Account
			 shall be used for expenditures by the Tribe for 1 or more water development
			 projects, in accordance with the definition of Water Development Project under
			 section 3.
					(E)Yellowtail dam
			 OM&R AccountInterest accrued on the funds in the Yellowtail
			 Dam OM&R Account in the prior fiscal year shall be used for Yellowtail Dam
			 OM&R costs in the subsequent year. The interest shall be used to reduce the
			 Yellowtail Dam OM&R costs to all tribal water users on a proportional basis
			 for that year.
					(F)CIP OM&R
			 Account
						(i)In
			 generalInterest accrued on the funds in the CIP OM&R Account
			 in the prior fiscal year shall be used for CIP OM&R costs in the subsequent
			 year.
						(ii)Reduction of
			 costs to tribal water users
							(I)In
			 generalSubject to subclause (II), the interest described in
			 clause (i) shall be used to reduce the CIP OM&R costs to all tribal water
			 users on a proportional basis for that year.
							(II)Limitation on
			 use of fundsThe funds from the CIP OM&R Account shall only
			 be used to pay irrigation assessments for the Tribe, tribal entities and
			 instrumentalities, tribal members, allottees, and entities owned by the Tribe,
			 tribal members, or allottees.
							(G)MR&I System
			 OM&R Account
						(i)In
			 generalInterest accrued on the funds from the MR&I System
			 OM&R Account in the prior fiscal year shall be used for MR&I System
			 OM&R costs in the subsequent year.
						(ii)Reduction of
			 costs to tribal water users
							(I)In
			 generalSubject to subclause (II), the interest described in
			 clause (i) shall be used to reduce the MR&I System OM&R costs to all
			 tribal water users on a proportional basis for that year.
							(II)Limitation on
			 use of fundsThe funds from the MR&I System OM&R Account
			 shall only be used to reduce water charges for water used by the Tribe, tribal
			 entities and instrumentalities, tribal members, allottees, and entities owned
			 by the Tribe, tribal members, or allottees.
							(4)Withdrawals by
			 tribe
					(A)In
			 generalThe Tribe may withdraw any portion of amounts in the Crow
			 Settlement Fund on approval by the Secretary of a tribal management plan in
			 accordance with the Trust Fund Reform Act.
					(B)Requirements
						(i)In
			 generalIn addition to the requirements under the Trust Fund
			 Reform Act, the tribal management plan of the Tribe under subparagraph (A)
			 shall require that the Tribe spend any amounts withdrawn from the Crow
			 Settlement Fund in accordance with this Act.
						(ii)EnforcementThe
			 Secretary may carry out such judicial or administrative actions as the
			 Secretary determines to be necessary to enforce a tribal management plan to
			 ensure that amounts withdrawn by the Tribe from the Crow Settlement Fund under
			 this paragraph are used in accordance with this Act.
						(C)LiabilityThe
			 Secretary and the Secretary of the Treasury shall not be liable for the
			 expenditure or investment of amounts withdrawn from the Crow Settlement Fund by
			 the Tribe under this paragraph.
					(D)Expenditure
			 plan
						(i)In
			 generalFor each fiscal year, the Tribe shall submit to the
			 Secretary for approval an expenditure plan for any portion of the amounts
			 described in subparagraph (A) that the Tribe elects not to withdraw under this
			 paragraph during the fiscal year.
						(ii)InclusionAn
			 expenditure plan under clause (i) shall include a description of the manner in
			 which, and the purposes for which, funds of the Tribe remaining in the Crow
			 Settlement Fund will be used during subsequent fiscal years.
						(iii)ApprovalOn
			 receipt of an expenditure plan under clause (i), the Secretary shall approve
			 the plan if the Secretary determines that the plan is—
							(I)reasonable;
			 and
							(II)consistent with
			 this Act.
							(5)Annual
			 reportsThe Tribe shall submit to the Secretary annual reports
			 describing each expenditure by the Tribe of amounts in the Crow Settlement Fund
			 during the preceding calendar year.
				(6)Certain per
			 capita distributions prohibitedNo amount in the Crow Settlement
			 Fund shall be distributed to any member of the Tribe on a per capita
			 basis.
				(e)AvailabilityThe
			 amounts in the Crow Settlement Fund shall be available for use by the Secretary
			 and withdrawal by the Tribe beginning on the enforceability date.
			(f)State
			 contributionThe State contribution shall be provided in
			 accordance with article VI(A) of the Compact.
			12.Yellowtail dam,
			 Montana
			(a)Streamflow and
			 lake level management plan
				(1)Nothing in the
			 Compact or the Streamflow and Lake Level Management Plan referred to in Article
			 III A.7. of the Compact—
					(A)limits the
			 discretion of the Secretary under the section 4F of that plan; or
					(B)requires the
			 Secretary to give priority to any factor described in section 4F of the plan
			 over any other factor described in that section.
					(2)Bighorn Lake water
			 management, including the Streamflow and Lake Level Management Plan, is a
			 Federal activity and review and enforcement of any water management decisions
			 shall be as provided by Federal law.
				(3)The Streamflow and
			 Lake Level Management Plan referred to in and part of the Compact shall be
			 interpreted to clearly reflect paragraphs (1) and (2).
				(b)Power
			 generation
				(1)Notwithstanding
			 any other provision of law, the Tribe shall have the exclusive right to develop
			 and market power generation as a water development project on the Yellowtail
			 Afterbay Dam.
				(2)The Bureau of
			 Reclamation shall cooperate with the Tribe on such project.
				(3)Any hydroelectric
			 power generated under this provision shall be used or marketed by the
			 Tribe.
				(4)The Tribe shall
			 retain any revenues from the sale of hydroelectric power generated under this
			 provision.
				(5)The United States
			 shall have no trust obligation to monitor, administer, or account for the
			 revenues received by the Tribe, or the expenditure of the revenues.
				(c)Consultation
			 with tribeThe Bureau of Reclamation shall consult with the Tribe
			 on at least a quarterly basis on all issues relating to the Bureau's management
			 of Yellowtail Dam.
			13.Miscellaneous
			 provisions
			(a)Waiver of
			 sovereign immunity by the United StatesExcept as provided in
			 subsections (a) through (c) of section 208 of the Department of Justice
			 Appropriation Act, 1953 (43 U.S.C. 666), nothing in this Act waives the
			 sovereign immunity of the United States.
			(b)Other tribes not
			 adversely affectedNothing in this Act quantifies or diminishes
			 any land or water right, or any claim or entitlement to land or water, of an
			 Indian tribe, band, or community other than the Tribe.
			(c)Limitation on
			 claims for reimbursementWith respect to Indian land within the
			 Reservation or the ceded strip—
				(1)the United States
			 shall not submit against any Indian-owned land located within the Reservation
			 or the ceded strip any claim for reimbursement of the cost to the United States
			 of carrying out this Act and the Compact; and
				(2)no assessment of
			 any Indian-owned land located within the Reservation or the ceded strip shall
			 be made regarding that cost.
				(d)Limitation on
			 liability of United States
				(1)In
			 generalThe United States has no trust or other
			 obligation—
					(A)to monitor,
			 administer, or account for, in any manner, any funds provided to the Tribe by
			 any party to the Compact other than the United States; or
					(B)to review or
			 approve any expenditure of those funds.
					(2)IndemnificationThe
			 Tribe shall indemnify the United States, and hold the United States harmless,
			 with respect to all claims (including claims for takings or breach of trust)
			 arising from the receipt or expenditure of amounts described in paragraph
			 (1)(A).
				(e)Effect on
			 current lawNothing in this section affects any provision of law
			 (including regulations) in effect on the day before the date of enactment of
			 this Act with respect to preenforcement review of any Federal environmental
			 enforcement action.
			(f)Limitations on
			 effect
				(1)In
			 generalNothing in this Act or the Compact—
					(A)limits, expands,
			 alters, or otherwise affects—
						(i)the meaning,
			 interpretation, implementation, application, or effect of any article,
			 provision, or term of the Yellowstone River Compact;
						(ii)any right,
			 requirement, or obligation under the Yellowstone River Compact;
						(iii)any allocation
			 (or manner of determining any allocation) of water under the Yellowstone River
			 Compact; or
						(iv)any present or
			 future claim, defense, or other position asserted in any legal, administrative,
			 or other proceeding arising under or relating to the Yellowstone River Compact
			 (including the original proceeding between the State of Montana and the State
			 of Wyoming currently pending before the United States Supreme Court);
						(B)makes an
			 allocation or apportionment of water between or among States;
					(C)addresses or
			 implies whether, how, or to what extent (if any)—
						(i)the Tribal Water
			 Right or any portion of the Tribal Water Right should be accounted for as part
			 of or otherwise charged against any allocation of water made to a State under
			 the provisions of the Yellowstone River Compact; or
						(ii)the Yellowstone
			 River Compact includes or does not include the Tribal Water Right or the water
			 right of any Indian tribe as part of any allocation or other disposition of
			 water under that compact; or
						(D)waives the
			 sovereign immunity from suit of any State under the Eleventh Amendment to the
			 Constitution of the United States, except as expressly authorized in Article IV
			 F.8. of the Compact.
					14.Authorization of
			 appropriations
			(a)Rehabilitation
			 and improvement of crow irrigation projectThere is authorized to
			 be appropriated $160,653,000, adjusted to reflect changes since May 1, 2008,
			 under section 5(e) for the rehabilitation and improvement of the Crow
			 Irrigation Project.
			(b)Design and
			 Construction of MR&I SystemThere is authorized to be
			 appropriated $200,840,000, adjusted to reflect changes since May 1, 2008, under
			 section 6(e) for the design and construction of the MR&I System.
			(c)Tribal compact
			 administrationThere is authorized to be appropriated $4,000,000
			 for Tribal Compact Administration.
			(d)Economic
			 development projectsThere is authorized to be appropriated
			 $40,000,000 for Economic Development Projects.
			(e)Water
			 development projectsThere is authorized to be appropriated
			 $37,594,000 (as adjusted to reflect changes in construction cost indices
			 applicable to the types of construction involved during the period beginning on
			 May 1, 2008, and ending on the date of appropriation) for Water Development
			 Projects.
			(f)MR&I System
			 OM&RThere is authorized to be appropriated $40,513,000 (as
			 adjusted to reflect changes in appropriate cost indices during the period
			 beginning on May 1, 2008, and ending on the date of appropriation) for MR&I
			 OM&R.
			(g)Yellowtail Dam
			 OM&RThere is authorized to be appropriated $30,876,000 (as
			 adjusted to reflect changes in appropriate cost indices during the period
			 beginning on May 1, 2008, and ending on the date of appropriation) for
			 Yellowtail Dam OM&R.
			(h)CIP
			 OM&RThere is authorized to be appropriated $12,736,000 (as
			 adjusted to reflect changes in appropriate cost indices during the period
			 beginning on May 1, 2008, and ending on the date of appropriation) for CIP
			 OM&R.
			(i)Environmental
			 complianceThere are authorized to be appropriated such sums as
			 are necessary to carry out all necessary environmental compliance activities
			 undertaken by the Secretary associated with the Compact and this Act.
			(j)Bureau of
			 reclamation costs for crow irrigation projectThere are
			 authorized to be appropriated such sums as are necessary for the Bureau of
			 Reclamation to carry out its role as lead agency for the rehabilitation and
			 improvement of the Crow Irrigation Project.
			(k)Bureau of
			 Reclamation Costs for MR&I SystemThere are authorized to be
			 appropriated such sums as are necessary for the Bureau of Reclamation to carry
			 out its role as lead agency for the design and construction of the MR&I
			 System.
			(l)Interest Accrued
			 From Crow Settlement FundFor each fiscal year during the period
			 beginning on the date of enactment of this Act and ending on the enforceability
			 date, there is authorized to be appropriated for deposit into the Crow
			 Settlement Fund an amount equal to the interest that would have accrued during
			 the preceding fiscal year on balances held in the Crow Settlement Fund.
			(m)Calculation of
			 InterestThe interest described in this section shall be
			 calculated using the applicable rate for interest-bearing obligations of the
			 United States.
			15.Repeal on
			 failure to meet effective dateIf the Secretary does not publish a
			 statement of findings under section 10(e) by March 31, 2015—
			(1)this Act is
			 repealed effective January 1, 2015, and any action taken by the Secretary and
			 any contract or agreement pursuant to the authority provided under any
			 provision of this Act shall be void;
			(2)any amounts
			 appropriated under section 14, together with any interest on those amounts,
			 shall immediately revert to the general fund of the Treasury; and
			(3)any amounts made
			 available under section 14 that remain unexpended shall immediately revert to
			 the general fund of the Treasury.
			
	
		1.Short titleThis Act may be cited as the
			 Crow Tribe Water Rights Settlement Act
			 of 2009.
		2.PurposesThe purposes of this Act are—
			(1)to achieve a fair,
			 equitable, and final settlement of claims to water rights in the State of
			 Montana for—
				(A)the Crow Tribe;
			 and
				(B)the United States for the
			 benefit of the Tribe and allottees;
				(2)to authorize, ratify, and
			 confirm the Crow Tribe-Montana Water Rights Compact entered into by the Tribe
			 and the State on June 22, 1999;
			(3)to authorize and direct
			 the Secretary of the Interior—
				(A)to execute the Crow
			 Tribe-Montana Water Rights Compact; and
				(B)to take any other action
			 necessary to carry out the Compact in accordance with this Act; and
				(4)to authorize the
			 appropriation of funds necessary for the implementation of the Compact and this
			 Act.
			3.DefinitionsIn this Act:
			(1)AllotteeThe
			 term allottee means any individual who holds a beneficial real
			 property interest in an allotment of Indian land that is—
				(A)located within the
			 Reservation or the ceded strip; and
				(B)held in trust by the
			 United States.
				(2)Ceded
			 stripThe term ceded strip means the area identified
			 on the map attached as appendix 5 to the Compact.
			(3)CIP
			 OM&RThe term CIP OM&R means—
				(A)any recurring or ongoing
			 activity associated with the day-to-day operation of the Crow Irrigation
			 Project;
				(B)any activity relating to
			 scheduled or unscheduled maintenance of the Crow Irrigation Project; and
				(C)any activity relating to
			 replacement of a feature of the Crow Irrigation Project.
				(4)CompactThe
			 term Compact means the water rights compact between the Tribe and
			 the State contained in section 85–20–901 of the Montana Code Annotated (2009)
			 (including any exhibit or part of or amendment to the Compact).
			(5)Crow irrigation
			 project
				(A)In
			 generalThe term Crow Irrigation Project means the
			 irrigation project—
					(i)authorized by section 31
			 of the Act of March 3, 1891 (26 Stat. 1040);
					(ii)managed by the Secretary
			 (acting through the Bureau of Indian Affairs); and
					(iii)consisting of the
			 project units of—
						(I)Agency;
						(II)Bighorn;
						(III)Forty Mile;
						(IV)Lodge Grass #1;
						(V)Lodge Grass #2;
						(VI)Pryor;
						(VII)Reno;
						(VIII)Soap Creek; and
						(IX)Upper Little
			 Horn.
						(B)InclusionThe
			 term Crow Irrigation Project includes land held in trust by the
			 United States for the Tribe and the allottees in the Bozeman Trail and Two
			 Leggins irrigation districts.
				(6)Crow settlement
			 fundThe term Crow Settlement Fund means the fund
			 established by section 11(a).
			(7)Economic
			 developmentThe term Economic Development means any
			 activity the Tribe determines to further the economic development of the
			 Tribe.
			(8)Enforceability
			 dateThe term enforceability date means the date on
			 which the Secretary publishes in the Federal Register the statement of findings
			 described in section 10(e).
			(9)FinalThe
			 term final with reference to approval of the decree described in
			 section 10(e)(1)(A) means—
				(A)completion of any direct
			 appeal to the Montana Supreme Court of a decree by the Montana Water Court
			 pursuant to section 85–2–235 of the Montana Code Annotated (2009), including
			 the expiration of time for filing of any such appeal; or
				(B)completion of any appeal
			 to the appropriate United States Court of Appeals, including the expiration of
			 time in which a petition for certiorari may be filed in the United States
			 Supreme Court, denial of such petition, or issuance of the United States
			 Supreme Court's mandate, whichever occurs last.
				(10)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(11)Joint stipulation of
			 settlementThe term joint stipulation of settlement
			 means the joint stipulation of settlement relating to the civil action styled
			 Crow Tribe of Indians v. Norton, No. 02–284 (D.D.C. 2006).
			(12)MR&I
			 System
				(A)In
			 generalThe term MR&I System means the
			 municipal, rural, and industrial water system of the Reservation, generally
			 described in the document entitled Crow Indian Reservation Municipal,
			 Rural and Industrial Water System Engineering Report prepared by HKM
			 Engineering, Inc., and dated July 2008.
				(B)InclusionsThe
			 term MR&I System includes—
					(i)the raw water intake,
			 water treatment plant, pipelines, storage tanks, pumping stations,
			 pressure-reducing valves, electrical transmission facilities, and other items
			 (including real property and easements necessary to deliver potable water to
			 the Reservation) appurtenant to the system described in subparagraph (A);
			 and
					(ii)in descending order of
			 construction priority—
						(I)the Bighorn River Valley
			 Subsystem; and
						(II)the Little Bighorn River
			 Valley Subsystem.
						(13)MR&I System
			 OM&RThe term MR&I System OM&R
			 means—
				(A)any recurring or ongoing
			 activity associated with the day-to-day operation of the MR&I
			 System;
				(B)any activity relating to
			 scheduled or unscheduled maintenance of the MR&I System; and
				(C)any activity relating to
			 replacement of project features of the MR&I System.
				(14)ReservationThe
			 term Reservation means the area identified on the map attached as
			 appendix 4 to the Compact.
			(15)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(16)StateThe
			 term State means the State of Montana.
			(17)Tribal compact
			 administrationThe term Tribal Compact
			 Administration means any activity relating to—
				(A)the development or
			 enactment by the Tribe of the tribal water code;
				(B)establishment by the
			 Tribe of a water resources department; and
				(C)the operation by the
			 Tribe of that water resources department (or a successor agency) during the
			 10-year period beginning on the date of establishment of the department.
				(18)Tribal water
			 codeThe term tribal water code means a water code
			 adopted by the Tribe in accordance with section 7(f).
			(19)Tribal water
			 rightsThe term tribal water rights means—
				(A)the water rights of the
			 Tribe described in Article III of the Compact; and
				(B)the water rights provided
			 to the Tribe under section 8.
				(20)TribeThe
			 term Tribe means the Crow Tribe of Indians of the State of Montana
			 on behalf of itself and its members (but not its members in their capacities as
			 allottees).
			(21)Yellowtail dam
			 OM&RThe term Yellowtail Dam OM&R means the
			 charges levied by the Bureau of Reclamation for operation, maintenance, and
			 repair costs in association with storage contracts for water stored in Bighorn
			 Lake.
			(22)Water development
			 projectThe term Water Development Project means any
			 future potable water system developed by the Tribe to serve the other portions
			 of the Reservation, or such water development projects as the Tribe determines
			 to be appropriate to fulfill the water needs of its members.
			4.Ratification of
			 compact
			(a)In
			 GeneralExcept as modified by this Act, and to the extent the
			 Compact does not conflict with this Act, the Compact is authorized, ratified,
			 and confirmed. To the extent amendments are executed to make the Compact
			 consistent with this Act, such amendments are also authorized, ratified, and
			 confirmed.
			(b)Execution of
			 compactTo the extent that the Compact does not conflict with
			 this Act, the Secretary is directed to and shall promptly execute the Compact,
			 including all exhibits to or parts of the Compact requiring the signature of
			 the Secretary. Nothing herein precludes the Secretary from approving
			 modifications to appendices or exhibits to the Compact not inconsistent with
			 this Act, to the extent such modifications do not otherwise require
			 Congressional approval pursuant to the Trade and Intercourse Act, 25 U.S.C.
			 177, or pursuant to other Federal statute.
			(c)National Environmental
			 Policy Act of 1969
				(1)Environmental
			 complianceIn implementing the Compact, the Secretary shall
			 promptly comply with all applicable aspects of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et seq.), and all other applicable environmental Acts and
			 regulations.
				(2)Execution of the
			 compactExecution of the Compact by the Secretary under this
			 section shall not constitute a major Federal action under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). The Secretary is
			 directed to carry out all Federal compliance necessary to implement the
			 Compact.
				5.Rehabilitation and
			 improvement of the crow irrigation project
			(a)In
			 GeneralThe Secretary, acting through the Commissioner of
			 Reclamation, shall carry out such activities as are necessary to rehabilitate
			 and improve the water diversion and delivery features of the Crow Irrigation
			 Project, in accordance with an agreement to be negotiated between the Secretary
			 and the Tribe.
			(b)Lead
			 AgencyThe Bureau of Reclamation shall serve as the lead agency
			 with respect to any activity to rehabilitate or improve the water diversion or
			 delivery features of the Crow Irrigation Project.
			(c)ScopeThe
			 scope of the rehabilitation and improvement under this section shall be as
			 described in the document entitled Engineering Evaluation of Existing
			 Conditions, Crow Agency Rehabilitation Study prepared by HKM
			 Engineering, Inc., and dated July 2008.
			(d)CostsCosts
			 incurred by the Secretary in carrying out an agreement under subsection (a)
			 that are allocated to the users of the tribal water rights shall be
			 nonreimbursable.
			(e)FundingThe
			 Secretary’s obligation pursuant to this section shall not exceed $160,653,000,
			 except that the total amount of $160,653,000 shall be increased or decreased,
			 as appropriate, based on ordinary fluctuations from May 1, 2008, in
			 construction cost indices applicable to the types of construction involved in
			 the rehabilitation and improvement.
			(f)AgreementAt
			 the request of the Tribe, in accordance with applicable Federal law, the
			 Secretary shall enter into an agreement with the Tribe to implement the
			 provisions of this section by which the Tribe shall plan, design, and construct
			 any or all of the rehabilitation and improvement required by this
			 section.
			6.Design and construction
			 of MR&I System
			(a)In
			 GeneralThe Secretary, acting through the Commissioner of
			 Reclamation, shall carry out such activities as are necessary to design and
			 construct the water diversion and delivery features of the MR&I System, in
			 accordance with an agreement to be negotiated between the Secretary and the
			 Tribe.
			(b)Lead
			 AgencyThe Bureau of Reclamation shall serve as the lead agency
			 with respect to any activity to design and construct the water diversion and
			 delivery features of the MR&I System.
			(c)ScopeThe scope of the design and construction
			 under this section shall be as described in the document entitled Crow
			 Indian Reservation Municipal, Rural and Industrial Water System Engineering
			 Report prepared by HKM Engineering, Inc., and dated July 2008.
			(d)Costs to
			 TribeCosts incurred by the Secretary in carrying out an
			 agreement under subsection (a) that are allocated to the Tribe shall be
			 nonreimbursable.
			(e)FundingThe
			 Secretary’s obligation pursuant to this section shall not exceed $200,840,000,
			 except that the total amount of $200,840,000 shall be increased or decreased,
			 as appropriate, based on ordinary fluctuations from May 1, 2008, in
			 construction cost indices applicable to the types of construction involved in
			 the design and construction.
			(f)AgreementAt
			 the request of the Tribe, in accordance with applicable Federal law, the
			 Secretary shall enter into an agreement with the Tribe to implement the
			 provisions of this section by which the Tribe shall plan, design, and construct
			 any or all of the design and construction required by this section.
			(g)Conveyance of title to
			 MR&I System facilities
				(1)In
			 generalThe Secretary shall convey title to each MR&I System
			 facility or section of a MR&I System facility authorized under subsection
			 (a) (including any appropriate interests in land) to the Tribe after completion
			 of construction of a MR&I System facility or a section of a MR&I System
			 facility that is operating and delivering water.
				(2)Effect of
			 conveyanceThe conveyance of title to each MR&I System
			 facility shall not affect the application of the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et seq.) relating to the use of the water associated with the
			 MR&I System.
				(3)Liability
					(A)In
			 generalEffective on the date of the conveyance authorized by
			 this subsection, the United States shall not be held liable by any court for
			 damages of any kind arising out of any act, omission, or occurrence relating to
			 the land, buildings, or facilities conveyed under this subsection, other than
			 damages caused by acts of negligence committed by the United States, or by
			 employees or agents of the United States, prior to the date of
			 conveyance.
					(B)Tort
			 claimsNothing in this section increases the liability of the
			 United States beyond the liability provided in chapter 171 of title 28, United
			 States Code (commonly known as the Federal Tort Claims
			 Act).
					(4)Notice of proposed
			 conveyanceNot later than 45 days before the date of a proposed
			 conveyance of title to any MR&I System facility, the Secretary shall submit
			 to the Committee on Natural Resources of the House of Representatives and to
			 the Committee on Energy and Natural Resources of the Senate notice of the
			 conveyance of each MR&I System facility.
				(5)Obligation of the
			 Federal Government after completionAfter construction of the
			 MR&I System is completed and the amounts required to be deposited in the
			 MR&I System OM&R account have been deposited under section 11 the
			 Federal Government shall have no obligation to pay for the operation,
			 maintenance, and replacement costs of the MR&I System.
				7.Tribal water
			 rights
			(a)Intent of
			 congressIt is the intent of Congress to provide to each allottee
			 benefits that are equivalent to or exceed the benefits allottees currently
			 possess, taking into consideration—
				(1)the potential risks,
			 cost, and time delay associated with litigation that would be resolved by the
			 Compact and this Act;
				(2)the availability of
			 funding under this Act and from other sources;
				(3)the availability of water
			 from the tribal water rights; and
				(4)the applicability of
			 section 7 of the Act of February 8, 1887 (25 U.S.C. 381) and this Act to
			 protect the interests of allottees.
				(b)Confirmation of tribal
			 water rights
				(1)In
			 generalThe tribal water rights are ratified, confirmed, and
			 declared to be valid.
				(2)UseUse
			 of the tribal water rights shall be subject to the terms and conditions
			 established by the Compact.
				(c)Holding in
			 trustThe tribal water rights shall be held in trust by the
			 United States for the use and benefit of the Tribe, and the allottees in
			 accordance with this section.
			(d)AllotteesAs
			 specified in and provided for in this Act:
				(1)Applicability of Act of
			 February 8, 1887The provisions of section 7 of the Act of
			 February 8, 1887 (25 U.S.C. 381), relating to the use of water for irrigation
			 purposes shall apply to the tribal water rights.
				(2)Entitlement to
			 waterAny entitlement to water of an allottee under Federal law
			 shall be satisfied from the tribal water rights.
				(3)AllocationsAllottees
			 shall be entitled to a just and equitable allocation of water for irrigation
			 purposes.
				(4)Satisfaction of
			 claimsThe water rights and other benefits granted by this Act
			 shall be considered full satisfaction of any claim of an allottee waived
			 pursuant to section 10(a)(2).
				(5)Exhaustion of
			 remediesBefore asserting any claim against the United States
			 under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or any other
			 applicable law, an allottee shall exhaust remedies available under the tribal
			 water code or other applicable tribal law.
				(6)ClaimsFollowing
			 exhaustion of remedies available under the tribal water code or other
			 applicable tribal law, an allottee may seek relief under section 7 of the Act
			 of February 8, 1887 (25 U.S.C. 381), or other applicable law.
				(7)AuthorityThe
			 Secretary shall have the authority to protect allottees' rights as specified in
			 this section.
				(e)Authority of
			 tribe
				(1)In
			 generalExcept as provided in paragraph (2), the Tribe shall have
			 authority to allocate, distribute, and lease the tribal water rights—
					(A)in accordance with the
			 Compact; and
					(B)subject to approval of
			 the Secretary of the tribal water code under subsection (f)(3)(B).
					(2)Leases by
			 allotteesNotwithstanding paragraph (1), an allottee may lease
			 any interest in land held by the allottee, together with any water right
			 determined to be appurtenant to the interest in land.
				(f)Tribal water
			 code
				(1)In
			 generalNotwithstanding the time period set forth in article
			 (IV)(A)(2)(b) of the Compact, not later than 3 years after the date on which
			 the Tribe ratifies the Compact as set forth in section 10(e)(1)(E), the Tribe
			 shall enact a tribal water code, that provides for—
					(A)the management,
			 regulation and governance of all uses of the tribal water rights in accordance
			 with the Compact; and
					(B)establishment by the
			 Tribe of conditions, permit requirements, and other limitations relating to the
			 storage, recovery, and use of the tribal water rights in accordance with the
			 Compact.
					(2)InclusionsSubject
			 to the approval of the Secretary, the tribal water code shall provide
			 that—
					(A)tribal allocations of
			 water to allottees shall be satisfied with water from the tribal water
			 rights;
					(B)charges for delivery of
			 water for irrigation purposes for allottees shall be assessed on a just and
			 equitable basis;
					(C)there is a process by
			 which an allottee may request that the Tribe provide water for irrigation use
			 in accordance with this Act;
					(D)there is a due process
			 system for the consideration and determination by the Tribe of any request by
			 an allottee, or any successor in interest to an allottee, for an allocation of
			 such water for irrigation purposes on allotted land, including a process
			 for—
						(i)appeal and adjudication
			 of any denied or disputed distribution of water; and
						(ii)resolution of any
			 contested administrative decision; and
						(E)there is a requirement
			 that any allottee with a claim relating to the enforcement of rights of the
			 allottee under the tribal water code or relating to the amount of water
			 allocated to land of the allottee must first exhaust remedies available to the
			 allottee under tribal law and the tribal water code before initiating an action
			 against the United States or petitioning the Secretary pursuant to subsection
			 (d)(6).
					(3)Action by
			 Secretary
					(A)In
			 generalThe Secretary shall administer the tribal water rights
			 until the tribal water code is enacted in accordance with paragraph (1) and
			 those provisions requiring approval pursuant to paragraph (2).
					(B)ApprovalThe
			 tribal water code shall not be valid unless—
						(i)the provisions of the
			 tribal water code required by paragraph (2) are approved by the Secretary;
			 and
						(ii)each amendment to the
			 tribal water code that affects a right of an allottee is approved by the
			 Secretary.
						(C)Approval
			 period
						(i)In
			 generalExcept as provided by clause (ii), if the Secretary does
			 not approve or disapprove the tribal water code before the date that is 180
			 days after the date on which the tribal water code is submitted to the
			 Secretary for approval, the tribal water code shall be considered to have been
			 approved by the Secretary to the extent that it is not inconsistent with the
			 Compact or this Act.
						(ii)Mutual extension of
			 approval periodThe tribal water code may not be considered to
			 have been approved by the Secretary under clause (i) if the Secretary and the
			 Tribe agree to extend the approval period.
						(g)EffectExcept
			 as otherwise specifically provided in this section, nothing in this Act—
				(1)authorizes any action by
			 an allottee against any individual or entity, or against the Tribe, under
			 Federal, State, tribal, or local law; or
				(2)alters or affects the
			 status of any action pursuant to section 1491(a) of title 28, United States
			 Code.
				8.Storage allocation from
			 bighorn lake
			(a)Storage allocation to
			 tribe
				(1)In
			 generalAs described in and subject to article III(A)(1)(b) of
			 the Compact, the Secretary shall allocate to the Tribe 300,000 acre-feet per
			 year of water stored in Bighorn Lake, Yellowtail Unit, Lower Bighorn Division,
			 Pick Sloan Missouri Basin Program, Montana, under a water right held by the
			 United States and managed by the Bureau of Reclamation, as measured at the
			 outlet works of Yellowtail Dam, including—
					(A)not more than 150,000
			 acre-feet per year of the allocation, which may be used in addition to the
			 natural flow right described in article III(A)(1)(a) of the Compact; and
					(B)150,000 acre-feet per
			 year of the allocation, which may be used only as supplemental water for the
			 natural flow right described in article III(A)(1)(a) of the Compact for use in
			 times of natural flow shortage.
					(2)Treatment
					(A)In
			 generalThe allocation under paragraph (1) shall be considered to
			 be part of the tribal water rights.
					(B)Priority
			 dateThe priority date of the allocation under paragraph (1)
			 shall be the priority date of the water right held by the Bureau of
			 Reclamation.
					(C)Administration
						(i)In
			 generalThe Tribe shall administer the water allocated under
			 paragraph (1) in accordance with the Compact.
						(ii)Temporary
			 transferIn accordance with subsection (c), the Tribe may
			 temporarily transfer by service contract, lease, exchange, or other agreement,
			 not more than 50,000 acre-feet of water allocated under paragraph (1)(A) off
			 the Reservation, subject to the approval of the Secretary and the requirements
			 of the Compact.
						(b)Allocation
			 agreement
				(1)In
			 generalAs a condition of receiving an allocation under this
			 section, the Tribe shall enter into an allocation agreement with the Secretary
			 to establish the terms and conditions of the allocation, in accordance with the
			 terms and conditions of the Compact and this Act.
				(2)InclusionsThe
			 allocation agreement under paragraph (1) shall include, among other things, a
			 provision that—
					(A)it is without limit as to
			 term;
					(B)the Tribe, and not the
			 United States, shall be entitled to all consideration due to the Tribe under
			 any lease, contract, or agreement the Tribe may enter into pursuant to the
			 authority in subsection (c);
					(C)the United States shall
			 have no trust obligation or other obligation to monitor, administer, or account
			 for—
						(i)any funds received by the
			 Tribe as consideration under any lease, contract, or agreement the Tribe may
			 enter into pursuant to the authority in subsection (c); or
						(ii)the expenditure of such
			 funds;
						(D)if the facilities at
			 Yellowtail Dam are significantly reduced or are anticipated to be significantly
			 reduced for an extended period of time, the Tribe shall have the same storage
			 rights as other storage contractors with respect to the allocation under this
			 section;
					(E)the costs associated with
			 the construction of the storage facilities at Yellowtail Dam allocable to the
			 Tribe—
						(i)shall be nonreimbursable;
			 and
						(ii)shall be excluded from
			 any repayment obligation of the Tribe; and
						(F)no water service capital
			 charges shall be due or payable for any water allocated to the Tribe pursuant
			 to this Act and the allocation agreement, regardless of whether that water is
			 delivered for use by the Tribe or is delivered under any leases, contracts, or
			 agreements the Tribe may enter into pursuant to the authority in subsection
			 (c).
					(c)Temporary transfer for
			 use off reservation
				(1)In
			 generalNotwithstanding any other provision of statutory or
			 common law, subject to paragraph (2), on approval of the Secretary and subject
			 to the terms and conditions of the Compact, the Tribe may enter into a service
			 contract, lease, exchange, or other agreement providing for the temporary
			 delivery, use, or transfer of not more than 50,000 acre-feet per year of water
			 allocated under subsection (a)(1)(A) for use off the Reservation.
				(2)RequirementAn
			 agreement under paragraph (1) shall not permanently alienate any portion of the
			 water allocated under subsection (a)(1)(A).
				(d)Remaining
			 storage
				(1)In
			 generalUpon the date of enactment of this Act, water in Bighorn
			 Lake shall be considered to be fully allocated and no further storage
			 allocations shall be made by the Secretary.
				(2)Effect of
			 subsectionNothing in this subsection prevents the Secretary from
			 renewing the storage contract with Pennsylvania Power and Light Company
			 consistent with the allocation to Pennsylvania Power and Light Company in
			 existence on the date of enactment of this Act, or entering into future
			 agreements with the Northern Cheyenne or Crow Tribes facilitating the Northern
			 Cheyenne and Crow Tribes' use of their allocations of water from Bighorn
			 Lake.
				9.Satisfaction of
			 claims
			(a)In
			 GeneralThe benefits provided to the Tribe and the allottees
			 under the Compact and this Act shall satisfy all claims of the Tribe and the
			 allottees waived and released pursuant to section 10.
			(b)Satisfaction of claims
			 relating to crow irrigation project
				(1)In
			 generalSubject to paragraph (2), the funds authorized to be
			 appropriated under subsections (a) and (h) of section 14 shall be used to
			 satisfy any claim of the Tribe or the allottees with respect to the
			 appropriation of funds for the rehabilitation, expansion, improvement, repair,
			 operation, or maintenance of the Crow Irrigation Project. Upon complete
			 appropriation of funds authorized by subsections (a) and (h) of section 14 any
			 claim of the Tribe or the allottees with respect to the appropriation of funds
			 for the rehabilitation, expansion, improvement, repair, operation, or
			 maintenance of the Crow Irrigation Project shall be deemed to have been
			 satisfied.
				(2)EffectExcept
			 as provided in section 5, nothing in this Act affects any applicable law
			 (including regulations) under which the United States collects irrigation
			 assessments from—
					(A)non-Indian users of the
			 Crow Irrigation Project; and
					(B)the Tribe, tribal
			 entities and instrumentalities, tribal members, allottees, and entities owned
			 by the Tribe, tribal members, or allottees to the extent that annual irrigation
			 assessments assessed on such tribal water users exceed the amount of funds
			 available under section 11(d)(3)(F) for costs relating to CIP OM&R.
					(c)No recognition of water
			 rightsNotwithstanding subsection (a) and except as provided in
			 section 7(d), nothing in this Act recognizes or establishes any right of a
			 member of the Tribe or an allottee to water within the Reservation or the ceded
			 strip.
			10.Waivers and releases of
			 claims
			(a)In General
				(1)Waiver and release of
			 claims by the tribe and the United States acting in its capacity as trustee for
			 the tribeSubject to the retention of rights set forth in
			 subsection (c), in return for recognition of the tribal water rights and other
			 benefits as set forth in the Compact and this Act, the Tribe, on behalf of
			 itself and its members (but not tribal members in their capacities as
			 allottees), and the United States acting in its capacity as trustee for the
			 Tribe and its members (but not tribal members in their capacities as
			 allottees), are authorized and directed, to execute a waiver and release of all
			 claims for water rights within the State that the Tribe, or the United States
			 acting in its capacity as trustee for the Tribe, asserted, or could have
			 asserted, in any proceeding, including but not limited to the Montana stream
			 adjudication, up to and including the enforceability date, except to the extent
			 that such rights are recognized in the Compact as amended by this Act.
				(2)Waiver and release of
			 claims by the United States acting in its capacity as trustee for
			 allotteesSubject to the retention of rights set forth in
			 subsection (c), in return for recognition of the Tribe’s water rights and other
			 benefits as set forth in the Compact and this Act, the United States acting in
			 its capacity as trustee for allottees is authorized and directed to execute a
			 waiver and release of all claims for water rights within the Reservation and
			 the ceded strip that the United States acting in its capacity as trustee for
			 the allottees asserted, or could have asserted, in any proceeding, including
			 but not limited to the Montana stream adjudication, up to and including the
			 enforceability date, except to the extent that such rights are recognized in
			 the Compact or this Act.
				(3)Waiver and release of
			 claims by the tribe against the United StatesSubject to the
			 retention of rights set forth in subsection (c), the Tribe, on behalf of itself
			 and its members, is authorized to execute a waiver and release of—
					(A)all claims against the
			 United States, its agencies, or employees, relating to claims for water rights
			 within the State that the United States acting in its capacity as trustee for
			 the Tribe asserted, or could have asserted, in any proceeding, including but
			 not limited to the Montana stream adjudication, except to the extent that such
			 rights are recognized as tribal water rights in this Act, including all claims
			 relating in any manner to the claims reserved against the United States, its
			 agencies or employees in section 4(e) of the joint stipulation of
			 settlement;
					(B)all claims against the
			 United States, its agencies, or employees relating to damages, losses, or
			 injuries to water, water rights, land, or natural resources due to loss of
			 water or water rights (including but not limited to damages, losses or injuries
			 to hunting, fishing, gathering or cultural rights due to loss of water or water
			 rights; claims relating to interference with, diversion or taking of water; or
			 claims relating to failure to protect, acquire, replace, or develop water,
			 water rights or water infrastructure) within the State that first accrued at
			 any time up to and including the enforceability date, including all claims
			 relating to the failure to establish or provide a municipal rural or industrial
			 water delivery system on the Reservation and all claims relating to the failure
			 to provide for, operate or maintain the Crow Irrigation Project, or any other
			 irrigation system or irrigation project on the Reservation;
					(C)all claims against the
			 United States, its agencies, or employees relating to the pending litigation of
			 claims relating to the Tribe's water rights in the State;
					(D)all claims against the
			 United States, its agencies, or employees relating to the negotiation,
			 execution, or the adoption of the Compact, exhibits thereto, or this
			 Act;
					(E)subject to the retention
			 of rights set forth in subsection (c), all claims for monetary damages that
			 first accrued at any time up to and including the enforceability date with
			 respect to—
						(i)the failure to recognize
			 or enforce the Tribe’s claim of title to lands that are created by the movement
			 of the Bighorn River; and
						(ii)the failure to make
			 productive use of those lands created by the movement of the Bighorn River to
			 which the Tribe has claimed title;
						(F)all claims that first
			 accrued at any time up to and including the enforceability date arising from
			 the taking or acquisition of the Tribe’s land or resources for the construction
			 of the Yellowtail Dam;
					(G)all claims that first
			 accrued at any time up to and including the enforceability date relating to the
			 construction and operation of Yellowtail Dam and the management of Bighorn
			 Lake; and
					(H)all claims that first
			 accrued at any time up to and including the enforceability date relating to the
			 generation of power from Yellowtail Dam or the lack thereof.
					(b)Effectiveness of
			 waivers and releasesThe waivers under subsection (a) shall take
			 effect on the enforceability date.
			(c)Reservation of rights
			 and retention of claimsNotwithstanding the waivers and releases
			 authorized in this Act, the Tribe on behalf of itself and its members and the
			 United States acting in its capacity as trustee for the Tribe retain—
				(1)all claims for
			 enforcement of the Compact, any final decree, or this Act;
				(2)all rights to use and
			 protect water rights acquired after the date of enactment of this Act;
				(3)all claims relating to
			 activities affecting the quality of water including but not limited to any
			 claims the Tribe might have under Comprehensive Environmental Response,
			 Compensation, and Liability Act (including but not limited to claims for
			 damages to natural resources), the Safe Drinking Water Act, the Clean Water
			 Act, and the regulations implementing these Acts;
				(4)all claims relating to
			 damages, losses, or injuries to land or natural resources not due to loss of
			 water or water rights (including, but not limited to hunting, fishing,
			 gathering, or cultural rights);
				(5)all rights, remedies,
			 privileges, immunities, and powers not specifically waived and released
			 pursuant to this Act or article VII(E) of the Compact;
				(6)all claims against any
			 person or entity other than the United States, including claims for monetary
			 damages, with respect to—
					(A)the Tribe’s claim of
			 title to lands that are created by the movement of the Bighorn River;
			 and
					(B)the productive use of
			 those lands created by the movement of the Bighorn River to which the Tribe has
			 claimed title; and
					(7)all claims that first
			 accrued after the enforceability date with respect to claims otherwise waived
			 in accordance with subsection (a)(3)(B), and (E) through (H), inclusive.
				(d)Effect of compact and
			 ActNothing in the Compact or this Act—
				(1)affects the ability of
			 the United States acting in its sovereign capacity to take actions authorized
			 by law, including but not limited to any laws relating to health, safety or the
			 environment, including but not limited to the Clean Water Act, the Safe
			 Drinking Water Act, the Comprehensive Environmental Response, Compensation, and
			 Liability Act, Resource Conservation and Recovery Act, and the regulations
			 implementing such Acts;
				(2)affects the ability of
			 the United States to take actions acting in its capacity as trustee for any
			 other Indian tribe or allottee of any other Indian tribe;
				(3)confers jurisdiction on
			 any State court to—
					(A)interpret Federal law
			 regarding health, safety, or the environment or determine the duties of the
			 United States or other parties pursuant to such Federal law; and
					(B)conduct judicial review
			 of Federal agency action.
					(4)waives any claim of a
			 member of the Tribe in an individual capacity that does not derive from a right
			 of the Tribe; or
				(5)revives any claims waived
			 by the Tribe in the joint stipulation of settlement.
				(e)Enforceability
			 date
				(1)In
			 generalThe enforceability date shall be the date on which the
			 Secretary publishes in the Federal Register a statement of findings
			 that—
					(A)the Montana Water Court
			 has issued a final judgment and decree approving the Compact, or if the Montana
			 Water Court is found to lack jurisdiction, the United States District Court of
			 jurisdiction has approved the Compact as a consent decree and such approval is
			 final;
					(B)$197,877,000 has been
			 deposited in the Crow Settlement Fund;
					(C)the Secretary has
			 fulfilled his obligations to negotiate an agreement with the Tribe in
			 accordance with sections 5(a) and 6(a);
					(D)the State has
			 appropriated and paid into an interest-bearing escrow account any payments then
			 due to the Tribe under the Compact;
					(E)the Tribe has ratified
			 the Compact by submitting the Act and the Compact to a vote by the tribal
			 membership for approval or disapproval and the tribal membership has voted to
			 approve the Act and the Compact by a majority of votes cast on the day of the
			 vote, as certified by the Secretary and the Tribe;
					(F)the Secretary has
			 fulfilled the requirements of section 8(a); and
					(G)the waivers and releases
			 authorized and set forth in subsection (a) have been executed by the Tribe and
			 the Secretary.
					(f)Tolling of
			 claims
				(1)In
			 generalEach applicable period of limitation and time-based
			 equitable defense relating to a claim described in this section shall be tolled
			 for the period beginning on the date of enactment of this Act and ending on the
			 date on which the amounts authorized to be appropriated to carry out this Act
			 are appropriated.
				(2)Effect of
			 subsectionNothing in this subsection revives any claim or tolls
			 any period of limitation or time-based equitable defense that expired before
			 the date of enactment of this Act.
				11.Crow settlement
			 fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States the Crow Settlement Fund,
			 consisting of such amounts as are deposited in the fund under subsections (c)
			 through (h) of section 14.
			(b)Accounts of crow
			 settlement fundThe Secretary shall establish in the Crow
			 Settlement Fund the following accounts:
				(1)The Tribal Compact
			 Administration account, consisting of amounts authorized pursuant to section
			 14(c).
				(2)The Economic Development
			 account, consisting of amounts authorized pursuant to section 14(d).
				(3)The Water Development
			 Projects account, consisting of amounts authorized pursuant to section
			 14(e).
				(4)The MR&I System
			 OM&R account, consisting of amounts authorized pursuant to section
			 14(f).
				(5)The Yellowtail Dam
			 OM&R account, consisting of amounts authorized pursuant to section
			 14(g).
				(6)The CIP OM&R account,
			 consisting of amounts authorized pursuant to section 14(h).
				(c)Deposits to crow
			 settlement fund
				(1)In
			 generalThe Secretary of the Treasury shall promptly deposit in
			 the Crow Settlement Fund any amounts appropriated for that purpose.
				(2)Deposits to
			 accountsThe Secretary of the Treasury shall deposit amounts in
			 the accounts of the Crow Settlement Fund established under subsection (b) in
			 descending order of priority, with highest priority given to the Tribal Compact
			 Administration account established under subsection (b)(1).
				(d)Management
				(1)In
			 generalThe Secretary shall manage the Crow Settlement Fund, make
			 investments from the Crow Settlement Fund, and make monies available from the
			 Crow Settlement Fund for distribution to the Tribe consistent with the American
			 Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.)
			 (referred to in this subsection as the Trust Fund Reform
			 Act).
				(2)Investment of crow
			 settlement fundUpon the enforceability date the Secretary shall
			 invest amounts in the Crow Settlement Fund in accordance with—
					(A)the Act of April 1, 1880
			 (25 U.S.C. 161);
					(B)the first section of the
			 Act of June 24, 1938 (25 U.S.C. 162a);
					(C)the obligations of
			 Federal corporations and Federal Government-sponsored entities the charter
			 documents of which provide that the obligations of the entities are lawful
			 investments for federally managed funds, including—
						(i)the obligations of the
			 United States Postal Service described in section 2005 of title 39, United
			 States Code;
						(ii)bonds and other
			 obligations of the Tennessee Valley Authority described in section 15d of the
			 Tennessee Valley Authority Act of 1933 (16 U.S.C. 831n–4);
						(iii)mortgages, obligations,
			 and other securities of the Federal Home Loan Mortgage Corporation described in
			 section 303 of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1452);
			 and
						(iv)bonds, notes, and
			 debentures of the Commodity Credit Corporation described in section 4 of the
			 Act of March 8, 1938 (15 U.S.C. 713a–4); and
						(D)the obligations referred
			 to in section 201 of the Social Security Act (42 U.S.C. 401).
					(3)Distributions from crow
			 settlement fund
					(A)In
			 generalFunds from the Crow Settlement Fund shall be used for
			 each purpose described in subparagraphs (B) through (G).
					(B)Tribal compact
			 administration accountThe Tribal Compact Administration Account
			 shall be used for expenditures by the Tribe for Tribal Compact Administration,
			 in accordance with the definition of Tribal Compact Administration under
			 section 3.
					(C)Economic development
			 accountThe Economic Development Account shall be used for
			 expenditures by the Tribe for economic development, in accordance with the
			 definition of Economic Development under section 3.
					(D)Water development
			 project accountThe Water Development Project Account shall be
			 used for expenditures by the Tribe for 1 or more water development projects, in
			 accordance with the definition of Water Development Project under section
			 3.
					(E)Yellowtail dam OM&R
			 AccountInterest accrued on the funds in the Yellowtail Dam
			 OM&R Account in the prior fiscal year shall be used for Yellowtail Dam
			 OM&R costs in the subsequent year. The interest shall be used to reduce the
			 Yellowtail Dam OM&R costs to all tribal water users on a proportional basis
			 for that year.
					(F)CIP OM&R
			 Account
						(i)In
			 generalInterest accrued on the funds in the CIP OM&R Account
			 in the prior fiscal year shall be used for CIP OM&R costs in the subsequent
			 year.
						(ii)Reduction of costs to
			 tribal water users
							(I)In
			 generalSubject to subclause (II), the interest described in
			 clause (i) shall be used to reduce the CIP OM&R costs to all tribal water
			 users on a proportional basis for that year.
							(II)Limitation on use of
			 fundsInterest accrued on the funds in the CIP OM&R Account
			 shall only be used to pay irrigation assessments for the Tribe, tribal entities
			 and instrumentalities, tribal members, allottees, and entities owned by the
			 Tribe, tribal members, or allottees.
							(G)MR&I System
			 OM&R Account
						(i)In
			 generalInterest accrued on the funds from the MR&I System
			 OM&R Account in the prior fiscal year shall be used for MR&I System
			 OM&R costs in the subsequent year.
						(ii)Reduction of costs to
			 tribal water users
							(I)In
			 generalSubject to subclause (II), the interest described in
			 clause (i) shall be used to reduce the MR&I System OM&R costs to all
			 tribal water users on a proportional basis for that year.
							(II)Limitation on use of
			 fundsThe funds from the MR&I System OM&R Account shall
			 only be used to reduce water charges for water used by the Tribe, tribal
			 entities and instrumentalities, tribal members, allottees, and entities owned
			 by the Tribe, tribal members, or allottees.
							(4)Withdrawals by
			 tribe
					(A)In
			 generalThe Tribe may withdraw any portion of amounts in the Crow
			 Settlement Fund on approval by the Secretary of a tribal management plan in
			 accordance with the Trust Fund Reform Act.
					(B)Requirements
						(i)In
			 generalIn addition to the requirements under the Trust Fund
			 Reform Act, the tribal management plan of the Tribe under subparagraph (A)
			 shall require that the Tribe spend any amounts withdrawn from the Crow
			 Settlement Fund in accordance with this Act.
						(ii)EnforcementThe
			 Secretary may carry out such judicial or administrative actions as the
			 Secretary determines to be necessary to enforce a tribal management plan to
			 ensure that amounts withdrawn by the Tribe from the Crow Settlement Fund under
			 this paragraph are used in accordance with this Act.
						(C)LiabilityThe
			 Secretary and the Secretary of the Treasury shall not be liable for the
			 expenditure or investment of amounts withdrawn from the Crow Settlement Fund by
			 the Tribe under this paragraph.
					(D)Expenditure
			 plan
						(i)In
			 generalFor each fiscal year, the Tribe shall submit to the
			 Secretary for approval an expenditure plan for any portion of the amounts
			 described in subparagraph (A) that the Tribe elects not to withdraw under this
			 paragraph during the fiscal year.
						(ii)InclusionAn
			 expenditure plan under clause (i) shall include a description of the manner in
			 which, and the purposes for which, funds of the Tribe remaining in the Crow
			 Settlement Fund will be used during subsequent fiscal years.
						(iii)ApprovalOn
			 receipt of an expenditure plan under clause (i), the Secretary shall approve
			 the plan if the Secretary determines that the plan is—
							(I)reasonable; and
							(II)consistent with this
			 Act.
							(5)Annual
			 reportsThe Tribe shall submit to the Secretary annual reports
			 describing each expenditure by the Tribe of amounts in the Crow Settlement Fund
			 during the preceding calendar year.
				(6)Certain per capita
			 distributions prohibitedNo amount in the Crow Settlement Fund
			 shall be distributed to any member of the Tribe on a per capita basis.
				(e)Availability
				(1)In
			 generalExcept as provided in paragraph (2), the amounts in the
			 Crow Settlement Fund shall be available for use by the Secretary and withdrawal
			 by the Tribe beginning on the enforceability date.
				(2)ExceptionThe
			 amounts made available under section 14(c) shall be available for use by the
			 Secretary and withdrawal by the Tribe beginning on the date on which the Tribe
			 ratifies the Compact as provided in section 10(e)(1)(E).
				(f)State
			 contributionThe State contribution shall be provided in
			 accordance with article VI(A) of the Compact.
			12.Yellowtail dam,
			 Montana
			(a)Streamflow and lake
			 level management plan
				(1)Nothing in the Compact or
			 the Streamflow and Lake Level Management Plan referred to in Article III A.7.
			 of the Compact—
					(A)limits the discretion of
			 the Secretary under the section 4F of that plan; or
					(B)requires the Secretary to
			 give priority to any factor described in section 4F of the plan over any other
			 factor described in that section.
					(2)Bighorn Lake water
			 management, including the Streamflow and Lake Level Management Plan, is a
			 Federal activity and review and enforcement of any water management decisions
			 shall be as provided by Federal law.
				(3)The Streamflow and Lake
			 Level Management Plan referred to in and part of the Compact shall be
			 interpreted to clearly reflect paragraphs (1) and (2).
				(4)Notwithstanding any term
			 (including any defined term) or provision in the Streamflow and Lake Level
			 Management Plan, for purposes of this Act, the Compact, and the Streamflow and
			 Lake Level Management Plan, any requirement in that Plan that the Crow Tribe
			 dedicate a specified percentage, portion, or number of acre feet of water per
			 year of the tribal water rights to instream flow means, and is limited in its
			 meaning and effect to, an obligation on the part of the Crow Tribe to withhold
			 from development or otherwise refrain from diverting or removing from the
			 Bighorn River the specified quantity of water for the duration, at the
			 locations, and under the conditions set forth in the applicable
			 requirement.
				(b)Power
			 generation
				(1)Notwithstanding any other
			 provision of law, the Tribe shall have the exclusive right to develop and
			 market power generation as a water development project on the Yellowtail
			 Afterbay Dam.
				(2)The Bureau of Reclamation
			 shall cooperate with the Tribe on such project.
				(3)Any hydroelectric power
			 generated under this provision shall be used or marketed by the Tribe.
				(4)The Tribe shall retain
			 any revenues from the sale of hydroelectric power generated under this
			 provision.
				(5)The United States shall
			 have no trust obligation to monitor, administer, or account for the revenues
			 received by the Tribe, or the expenditure of the revenues.
				(c)Consultation with
			 tribeThe Bureau of Reclamation shall consult with the Tribe on
			 at least a quarterly basis on all issues relating to the Bureau's management of
			 Yellowtail Dam.
			(d)Amendments to Compact
			 and PlanThe provisions of subsection (a) apply to any amendment
			 to—
				(1)the Compact; or
				(2)the Streamflow and Lake
			 Level Management Plan.
				13.Miscellaneous
			 provisions
			(a)Waiver of sovereign
			 immunity by the United StatesExcept as provided in subsections
			 (a) through (c) of section 208 of the Department of Justice Appropriation Act,
			 1953 (43 U.S.C. 666), nothing in this Act waives the sovereign immunity of the
			 United States.
			(b)Other tribes not
			 adversely affectedNothing in this Act quantifies or diminishes
			 any land or water right, or any claim or entitlement to land or water, of an
			 Indian tribe, band, or community other than the Tribe.
			(c)Limitation on claims
			 for reimbursementWith respect to Indian land within the
			 Reservation or the ceded strip—
				(1)the United States shall
			 not submit against any Indian-owned land located within the Reservation or the
			 ceded strip any claim for reimbursement of the cost to the United States of
			 carrying out this Act and the Compact; and
				(2)no assessment of any
			 Indian-owned land located within the Reservation or the ceded strip shall be
			 made regarding that cost.
				(d)Limitation on liability
			 of United States
				(1)In
			 generalThe United States has no trust or other
			 obligation—
					(A)to monitor, administer,
			 or account for, in any manner, any funds provided to the Tribe by any party to
			 the Compact other than the United States; or
					(B)to review or approve any
			 expenditure of those funds.
					(2)IndemnificationThe
			 Tribe shall indemnify the United States, and hold the United States harmless,
			 with respect to all claims (including claims for takings or breach of trust)
			 arising from the receipt or expenditure of amounts described in paragraph
			 (1)(A).
				(e)Effect on current
			 lawNothing in this section affects any provision of law
			 (including regulations) in effect on the day before the date of enactment of
			 this Act with respect to preenforcement review of any Federal environmental
			 enforcement action.
			(f)Limitations on
			 effect
				(1)In
			 generalNothing in this Act, the Compact, or the Streamflow and
			 Lake Level Management Plan referred to in Article III(A)(7) of the
			 Compact—
					(A)limits, expands, alters,
			 or otherwise affects—
						(i)the meaning,
			 interpretation, implementation, application, or effect of any article,
			 provision, or term of the Yellowstone River Compact;
						(ii)any right, requirement,
			 or obligation under the Yellowstone River Compact;
						(iii)any allocation (or
			 manner of determining any allocation) of water under the Yellowstone River
			 Compact; or
						(iv)any present or future
			 claim, defense, or other position asserted in any legal, administrative, or
			 other proceeding arising under or relating to the Yellowstone River Compact
			 (including the original proceeding between the State of Montana and the State
			 of Wyoming currently pending before the United States Supreme Court);
						(B)makes an allocation or
			 apportionment of water between or among states;
					(C)addresses or implies
			 whether, how, or to what extent (if any)—
						(i)the tribal water rights
			 or any portion of the tribal water rights should be accounted for as part of or
			 otherwise charged against any allocation of water made to a state under the
			 provisions of the Yellowstone River Compact; or
						(ii)the Yellowstone River
			 Compact includes or does not include the tribal water rights or the water right
			 of any Indian tribe as part of any allocation or other disposition of water
			 under that compact; or
						(D)waives the sovereign
			 immunity from suit of any state under the Eleventh Amendment to the
			 Constitution of the United States, except as expressly authorized in Article IV
			 (F)(8) of the Compact.
					(2)Effect of certain
			 provisions in CompactThe provisions in Article III (A)(6)(a)(1)
			 and (2), (B)(6)(a)(1) and (2), (E)(6)(a)(1) and (2), and (F)(6)(a)(1) and (2)
			 of the Compact that provide protections to certain water rights recognized
			 under the laws of the State do not affect in any way, either directly or
			 indirectly, existing or future water rights (including the exercise of any such
			 rights) outside of the State.
				14.Authorization of
			 appropriations
			(a)Rehabilitation and
			 improvement of crow irrigation projectThere is authorized to be
			 appropriated $160,653,000, adjusted to reflect changes since May 1, 2008, under
			 section 5(e) for the rehabilitation and improvement of the Crow Irrigation
			 Project.
			(b)Design and Construction
			 of MR&I SystemThere is authorized to be appropriated
			 $200,840,000, adjusted to reflect changes since May 1, 2008, under section 6(e)
			 for the design and construction of the MR&I System.
			(c)Tribal compact
			 administrationThere is authorized to be appropriated $4,776,000
			 for Tribal Compact Administration.
			(d)Economic development
			 projectsThere is authorized to be appropriated $47,762,000 for
			 Economic Development Projects.
			(e)Water development
			 projectsThere is authorized to be appropriated $44,889,000 (as
			 adjusted to reflect changes in construction cost indices applicable to the
			 types of construction involved during the period beginning on May 1, 2008, and
			 ending on the date of appropriation) for Water Development Projects.
			(f)MR&I System
			 OM&RThere is authorized to be appropriated $72,256,000 (as
			 adjusted to reflect changes in appropriate cost indices during the period
			 beginning on May 1, 2008, and ending on the date of appropriation) for MR&I
			 OM&R.
			(g)Yellowtail Dam
			 OM&RThere is authorized to be appropriated $12,987,000 (as
			 adjusted to reflect changes in appropriate cost indices during the period
			 beginning on May 1, 2008, and ending on the date of appropriation) for
			 Yellowtail Dam OM&R.
			(h)CIP
			 OM&RThere is authorized to be appropriated $15,207,000 (as
			 adjusted to reflect changes in appropriate cost indices during the period
			 beginning on May 1, 2008, and ending on the date of appropriation) for CIP
			 OM&R.
			(i)Environmental
			 complianceThere are authorized to be appropriated such sums as
			 are necessary to carry out all necessary environmental compliance activities
			 undertaken by the Secretary associated with the Compact and this Act.
			(j)Bureau of reclamation
			 costs for crow irrigation projectThere are authorized to be
			 appropriated such sums as are necessary for the Bureau of Reclamation to carry
			 out its role as lead agency for the rehabilitation and improvement of the Crow
			 Irrigation Project.
			(k)Bureau of Reclamation
			 Costs for MR&I SystemThere are authorized to be appropriated
			 such sums as are necessary for the Bureau of Reclamation to carry out its role
			 as lead agency for the design and construction of the MR&I System.
			15.Repeal on failure to
			 meet enforceability dateIf
			 the Secretary does not publish a statement of findings under section 10(e) by
			 March 31, 2016, or such extended date as agreed to by the Tribe and the
			 Secretary after reasonable notice to the State—
			(1)this Act is repealed
			 effective January 1, 2016, and any action taken by the Secretary and any
			 contract or agreement pursuant to the authority provided under any provision of
			 this Act shall be void;
			(2)any amounts appropriated
			 under section 14, together with any interest on those amounts, shall
			 immediately revert to the general fund of the Treasury; and
			(3)any amounts made
			 available under section 14 that remain unexpended shall immediately revert to
			 the general fund of the Treasury.
			
	
		January 21, 2010
		Reported with an amendment
	
